 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   GEORGE L. VONTRESS,                                         Case No. 2:18-cv-01746-RFB-PAL
 8                        Plaintiff,                                          ORDER
 9           v.
10   STATE OF NEVADA, et al.,
11                       Defendants.
12
13
14          Before the Court are Plaintiff’s Motions for Preliminary Injunction and Temporary
15   Restraining Order. ECF Nos. 2, 3. The Court held a hearing on October 19, 2018 to address these
16   motions.
17          Upon review of Plaintiff’s medical records, ECF No. 8, the Court finds that Plaintiff has
18   established that two knee braces, two ankle braces, and a double mattress were prescribed and
19   provided at the Southern Desert Correctional Center and are medically necessary to treat Plaintiff’s
20   osteoarthritis. The Court finds that Saguaro Correctional Center (“SCC”) has failed to provide
21   these medically necessary items to Plaintiff.
22          At the October 19, 2018 hearing and in an Opposition filed the same day, ECF No. 12,
23   counsel appearing for the Attorney General’s Office represented that SCC Warden Todd Thomas
24   and SCC physician Dr. Hegman intend to provide Plaintiff with braces and a double mattress.
25   Based on these representations, the Court will defer judgment on Plaintiff’s motions. The Court
26   notes that, given its finding of medical necessity, Plaintiff must receive his braces and a double
27   mattress as soon as possible.
28
 1            The Court additionally notes that Plaintiff has represented that his medical records have
 2   not been made available for his review, contrary to the Court’s Order on October 10, 2018. ECF
 3   No. 7.
 4            Therefore,
 5            IT IS ORDERED that Plaintiff George L. Vontress must be provided with two knee braces
 6   and two ankle braces equivalent to those previously prescribed for him. He must also be provided
 7   with a double mattress as soon as possible and no later than October 26, 2018. The double mattress
 8   (or two combined mattresses) must be at least ten inches thick.
 9            IT IS FURTHER ORDERED that the Attorney General’s Office file a notice with the
10   Court on October 26, 2018 that Plaintiff has received these medical supplies.
11            IT IS FURTHER ORDERED that, in the event that new braces need to be ordered, the
12   braces must be provided to Plaintiff as soon as possible and no later than November 2, 2018, upon
13   notice to the Court that new braces must be ordered and cannot be obtained by October 26, 2018.
14            IT IS FURTHER ORDERED that the Attorney General’s Office shall serve a copy of
15   this order on the warden or counsel for Defendant Saguaro Correctional Center.
16            IT IS FURTHER ORDERED that, in the event of future hearings on this matter, counsel
17   representing Defendant Saguaro Correctional Center must make a special appearance before the
18   Court.
19            IT IS FURTHER ORDERED that the Attorney General’s Office make an inquiry as to
20   whether Plaintiff has been provided the opportunity to review his medical records, as ordered by
21   this Court on October 10, 2018 (ECF No. 7).
22            IT IS FURTHER ORDERED that the Court DEFERS ruling on the pending motions
23   [ECF Nos. 2 and 3] at this time.
24
25            DATED: October 22, 2018.
26
                                                          __________________________________
27                                                        RICHARD F. BOULWARE, II
28                                                        UNITED STATES DISTRICT JUDGE



                                                    -2-
